YORK, J.
Appellant evidently predicates its appeal upon the fact that it believed the complaint to be one for rescission. Counsel did not set forth the complaint in their brief, but sufficient of it is set forth in respondent’s reply brief to show that the cause of action is one for damages suffered by reason of the sale of stock to plaintiff by fraudulent representations, because in law the stock was void and issued without a permit. It is not a case of rescission of the contract of sale in any sense of the word.
As to the other questions raised by appellant, we think it enough to say that there was sufficient evidence to justify *707the findings of the trial court and that the findings were ample to justify the judgment.
The judgment is affirmed.
Conrey, P. J., and Houser, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on November 15, 1934.